COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Rolando Acevedo, et al., v. The O’Quinn Law Firm, et al.

Appellate case number:      01-14-00138-CV

Trial court case number:    392,247-416

Trial court:                Probate Court Number 2 of Harris County

       Appellants filed an “Unopposed Motion to Abate Appeal Pending Settlement
Approval.” In their motion, counsel for appellants contend that settlement negotiations
have been fruitful, but that they need close to 90 days to contact and visit with all of their
clients to see whether they agree with the terms of the potential settlement. Thus,
appellants request that this Court abate their appeal, including the deadline for their
appellants’ brief which was currently due on September 6, 2014, until December 2, 2014.
Because there are 50 intervenor-appellants in this case, additional time may be needed for
appellants’ counsel to contact all their clients.
       Accordingly, this appeal is abated, treated as a closed case, and removed from this
Court’s active docket. However, counsel for both parties is instructed to update this
Court regarding the status of settlement of this appeal no later than November 3, 2014.
Unless otherwise advised, or the appeal is dismissed upon a motion by appellants or all
parties, the Court will reinstate this appeal on December 3, 2014. Upon reinstatement,
appellants’ brief will be due January 2, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                         Acting individually

Date: September 18, 2014